In an action for damages for personal injuries, the impleaded defendant appeals from an order denying its motion (a) to strike it out as a party to the action, and (b) to dismiss for insufficiency as against it the answer of the original defendant and the cross-complaint set out therein. Order reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The allegations in the cross-complaint consist merely of conjectures based upon redundant and irrelevant matter set out in the complaint. No facts are pleaded in the cross-complaint pointing to the fault or responsibility of the impleaded defendant or its employees. Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ., concur.